 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
FIRST AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
 
This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”), dated as of November 29, 2011, is among Resource America, Inc., a
Delaware corporation (“Borrower”), TD BANK, N.A., a national banking
association, in its capacity as agent (“Agent”), TD BANK, N.A., a national
banking association, in its capacity as issuing bank (“Issuing Bank”) and each
of the financial institutions which are now or hereafter identified as Lenders
on Schedule A (as such Schedule may be amended, modified or replaced from time
to time) attached to the Loan Agreement (as defined below) (each such financial
institution, individually a “Lender” and collectively all “Lenders”).
 
BACKGROUND
 
A.           Pursuant to the terms of a certain Amended and Restated Loan and
Security Agreement dated as of March 10, 2011 among Borrower, Agent and Lenders
(as the same has been or may be supplemented, restated, superseded, amended or
replaced from time to time, the “Loan Agreement”), Lenders made available to
Borrower, inter alia, a revolving line of credit and term loan (the
“Loans”).  All capitalized terms used herein without further definition shall
have the respective meaning set forth in the Loan Agreement and all other Loan
Documents.
 
B.           The Loans are secured by, inter alia, continuing perfected security
interests in the Collateral.
 
C.           Borrower has requested that Agent and Lenders consent to the
Financing Transactions (as defined herein) and also modify, in certain respects,
the terms of the Loan Agreement and Agent and Lenders have agreed to provide
such consent and modifications in accordance with and subject to the
satisfaction of the conditions hereof.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendment to Loan Documents.  Upon the effectiveness of this
Amendment, the Loan Documents shall be amended as follows:
 
a.           Section 1 of the Loan Agreement shall be amended by deleting the
definitions of “Existing Subordinated Debt” and “Maturity Date” and replacing
each as follows:
 
“Existing Subordinated Debt” – Prior to consummation of the Financing
Transactions, that certain Subordinated Indebtedness of Borrower in the
principal amount of $18,820,000, which Subordinated Indebtedness is evidenced by
the senior notes described on Schedule B, attached hereto and, after giving
effect to the Financing Transactions, the New Subordinated Debt.
 
“Maturity Date” – August 31, 2013.
 
b.           Section 1 of the Loan Agreement shall be amended by deleting the
definition of “Extended Maturity Date” in its entirety.
 
 
 
 

--------------------------------------------------------------------------------

 
 
c.           Section 1 of the Loan Agreement shall be amended by adding the
definitions of “Financing Transactions” and “New Subordinated Debt” in the
appropriate alphabetical order:
 
“Financing Transactions” – Collectively, the (i) prepayment in cash, of up to
Eight Million Eight Hundred Twenty Thousand Dollars ($8,820,000) of the Existing
Subordinated Debt; and (ii) issuance of the New Subordinated Debt to refinance
in full the remaining balance of Existing Subordinated Debt.
 
“New Subordinated Debt” – That certain unsecured Subordinated Indebtedness in
the aggregate principal amount not to exceed Ten Million Dollars ($10,000,000),
which will be used to refinance in full the Existing Subordinated Debt that is
not prepaid in cash as part of the Financing Transaction.  The New Subordinated
Debt shall mature October 15, 2013 and shall be solely evidenced by senior notes
that are substantially in the form of Exhibit “G” to this Agreement.
 
d.           Section 2.4 of the Loan Agreement is hereby deleted in its
entirety.
 
2.           Consent.  Subject to the effectiveness of this Amendment, Agent and
Lenders consent to the consummation of the Financing Transactions provided that
such transactions are consummated no later than November 30, 2011.  Borrower
shall deliver to Agent, upon execution thereof, true and correct copies of each
of the notes evidencing the New Subordinated Debt.
 
3.           Covenants.  Borrower covenants and agrees that no later than
January 15, 2012, Borrower shall:
 
a.           Provide written evidence satisfactory to Agent demonstrating that
each of RRE Mill Creek Holdings, LLC, RCP Mill Creek Manager, LLC, Resource
Properties XLIX, LLC and Resource Properties 54, Inc. have been dissolved and
fully wound-up.
 
b.           Cause each of Resource Income Advisors, Inc., Parkwin Services,
LLC, Torsion Capital, Inc. and Torsion Advisors, Inc. to (i) become a party to
the Surety and Guaranty Agreement and Guarantor Security Agreement and (ii) have
its Capital Stock pledged to Agent on behalf of Lenders, all pursuant to
documents in form and substance satisfactory to Agent.
 
c.           Cause each of Highland Lodge Holdings, LLC, RRE Highland Lodge
Manager, Inc., RSI I Manager, Inc. and RSI II Manager, Inc.to provide an opinion
of counsel that each such Subsidiary is prohibited from becoming a Subsidiary
Guarantor.
 
4.           Representations and Warranties.  Borrower represents and warrants
to Agent, Issuing Bank and Lenders that:
 
 
 
2

--------------------------------------------------------------------------------

 
 
a.           Prior Representations.  Schedule C, Schedule 5.1, Schedule 5.2,
Schedule 5.3, Schedule 5.7, Schedule 5.9, Schedule 5.10(a), Schedule
5.11(c)(ii), Schedule 5.13(a), Schedule 5.14(a), Schedule 5.17 and Schedule
5.22, are amended and restated in their entirety and collectively attached as
Schedule A to this Amendment.  After giving effect to the amended and restated
Schedules attached hereto as Schedule A to this Amendment, the representations
and warranties made to Lenders in the Loan Agreement are true and correct in all
material respects.
 
b.           Authorization. The execution and delivery by Borrower of this
Amendment (i) are and will be within its powers, (ii) have been duly authorized
by all necessary action on behalf of Borrower and (iii) are not and will not be
in contravention of any order of court or other agency of government, of law or
of any indenture, agreement or undertaking to which Borrower is a party or by
which the property of Borrower is bound, or be in conflict with, result in a
breach of or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement or undertaking, or result in the imposition of any
lien, charge or encumbrance of  any nature on any of the properties of the
Borrower.
 
c.           Valid, Binding and Enforceable. This Amendment and any assignment
or other instrument, document or agreement executed and delivered in connection
herewith, will be valid, binding and enforceable in accordance with their
respective terms except as such enforceability may be limited by any federal or
state law affecting debtor and creditor rights or relating to the bankruptcy,
insolvency, reorganization, arrangement, moratorium, readjustment of debt,
dissolution, liquidation or similar laws, proceedings, or equitable principles
affecting the enforcement of creditors’ rights, as amended from time to time
 
d.           No Default.  No Default or Event of Default exists.
 
5.           Ratification of Loan Documents.  This Amendment is hereby
incorporated into and made a part of the Loan Agreement and all other Loan
Documents respectively, the terms and provisions of which, except to the extent
modified by this Amendment are each ratified and confirmed and continue
unchanged in full force and effect.  Any reference to the Loan Agreement and all
other Loan Documents respectively in this or any other instrument, document or
agreement related thereto or executed in connection therewith shall mean the
Loan Agreement and all other Loan Documents respectively as amended by this
Amendment.  As security for the payment of the Obligations, and satisfaction by
Borrower of all covenants and undertakings contained in the Loan Agreement,
Borrower hereby confirms its prior grant to Agent, for the ratable benefit of
Secured Parties, of a continuing first lien on and security interest in, upon
and to all of Borrower’s now owned or hereafter acquired, created or arising
Collateral.
 
6.           Confirmation of Indebtedness. Borrower confirms and acknowledges
that as of the close of business on November 28, 2011, (a) it is indebted to
Agent and Lenders under the Loan Documents in the aggregate principal amount of
$6,453,218.00, and (b) Issuing Bank has issued Letters of Credit in the
aggregate face amount of $503,057.00, in each case without any deduction,
defense, setoff, claim or counterclaim of any nature as of the date of this
Amendment, plus all fees, costs and Expenses incurred to date in connection with
the Loan Documents.
 
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Confirmation of Subsidiary Guarantors.  By its signature below,
each Subsidiary Guarantor hereby consents to and acknowledges the terms and
conditions of this Amendment and agrees that its Surety and Guaranty Agreement
dated May 24, 2007 is ratified and confirmed and shall continue in full force
and effect and shall continue to cover all obligations of Borrower outstanding
from time to time under the Loan Agreement as amended hereby. As security for
the payment of the Obligations, and satisfaction by each Subsidiary Guarantor of
all covenants and undertakings contained in the Loan Documents, each Subsidiary
Guarantor hereby confirms its prior grant to Agent, for the ratable benefit of
Secured Parties, of a continuing first lien on and security interest in, upon
and to all of such Subsidiary Guarantor’s now owned or hereafter acquired,
created or arising Collateral.
 
8.           Effectiveness Conditions.  This Amendment shall become effective
upon the satisfaction of the following conditions:
 
a.           Execution and delivery of this Amendment by the parties hereto;
 
b.           Payment of the sum of $1,152,683.33 representing payment in full of
the principal balance of the Term Loan and all accrued interest thereon through
November 29, 2011;
 
c.           Payment to Agent for the ratable benefit of Lenders of a fully
earned, non-refundable amendment fee in the amount of $75,000.00; and
 
d.           Payment by Borrower of all of Agent’s Expenses.
 
9.           Governing Law.  THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND
ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED
SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT.
 
10.           Modification.  No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Agent or Lenders, as required under the Loan Agreement.
 
11.           Duplicate Originals:  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.
 
12.           Release.  As further consideration for the agreement of Agent,
Issuing Bank and Lenders to enter into this Amendment, Borrower (and by its
execution below, each Subsidiary Guarantor) hereby waives, releases, and
discharges Agent, Issuing Bank and each Lender, all affiliates of Agent, Issuing
Bank and each Lender and all of the directors, officers, employees, attorneys
and agents of Agent, Issuing Bank and each Lender and all affiliates of such
Persons, from any and all claims, demands, actions or causes of action existing
as of the date hereof, arising out of or in any way relating to this Amendment,
the Loan Agreement, the Loan Documents and/or any documents, agreements,
instruments, dealings or other matters connected with this Amendment, the Loan
Agreement, the Loan Documents or the administration thereof.
 
 
 
4

--------------------------------------------------------------------------------

 
 
13.           Waiver of Jury Trial:  BORROWER, AGENT AND EACH LENDER EACH HEREBY
WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 
 
[Balance of Page Intentionally Blank]
 
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.
 
 
 
 
BORROWER:
 
Resource America, Inc.
 
 
By:             /s/  Thomas C.
Elliott                                                   
Name:        Thomas C. Elliott
Title:           Senior Vice President and Chief Financial
            Officer
 
 
 
AGENT:
 
TD BANK, N.A.
 
 
By:            /s/ Eric C.
Tweer                                                     
Name:       Eric C. Tweer
Title:         Vice President
 
 
 
LENDER:
 
TD BANK, N.A., as Lender
 
By:            /s/ Eric C.
Tweer                                                     
Name:       Eric C. Tweer
Title:         Vice President
 
 

 
S-1

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED:
 
SURETIES:
 
 
Apidos Capital Management, LLC
 
                      By:  /s/ Thomas C.
Elliott                                                              
Name: Thomas C. Elliott
Title:   Chief Financial Officer
 
 
 
Ischus Capital Management, LLC
 
By  /s/ Thomas C.
Elliott                                                               
Name: Thomas C. Elliott
Title:   Chief Financial Officer
 
 
 
RAI Ventures, Inc.
 
By: /s/ Thomas C. Elliott                                                     
Name:  Thomas C. Elliott
Title:     Senior Vice President
 
 
 
RCP Financial, LLC
 
By: /s/ Alan F.
Feldman                                                               
Name:  Alan F. Feldman
Title:    President
 
 
 
                     resource Capital Manager, Inc.
 
By: /s/ Thomas C. Elliott                                                     
Name:  Thomas C. Elliott
Title:     Senior Vice President
 
 
S-2

--------------------------------------------------------------------------------

 

 
Resource Capital Investor, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Chief Financial Officer
 
 
 
Resource Capital Partners, Inc.
 
By:  /s/ Alan F.
Feldman                                                               
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
 
Resource Financial Institutions Group,  Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Vice President and Chief
            Financial Officer
 
 
Resource Financial Fund Management, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Senior Vice President and Chief
            Financial Officer
 
 
 
S-3

--------------------------------------------------------------------------------

 
 
 
Resource Housing Investors I, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Housing Investors II, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Housing Investors III, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Housing Investors IV, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Leasing, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Treasurer
 
 
Resource Programs, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Senior Vice President and Treasurer
 

 
S-4

--------------------------------------------------------------------------------

 

 
Resource Properties XVII, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties XXV, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties XXVI, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties XXX, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties XXXI, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties XLVII, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
 
S-5

--------------------------------------------------------------------------------

 
 
Resource Properties XLIX, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Properties 54, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 
 
Resource Real Estate, Inc.
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Chief Executive Officer
 
 
Resource Real Estate Funding, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Senior Vice President

Resource Real Estate Holdings, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Vice President and Treasurer
 
 
Resource Real Estate Management, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    President
 

 
S-6

--------------------------------------------------------------------------------

 

 
RRE1 Duraleigh Member, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
RRE2 Duraleigh Member, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
RRE Avalon Member, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
Resource Capital Partners II, LLC
 
By:           Resource Real Estate, Inc.
 
By:  /s/ Alan F. Feldman                                                     
 Name:  Alan F. Feldman
 Title:   Chief Executive Officer
 
RRE Leaseco, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 

 
S-7

--------------------------------------------------------------------------------

 

 
Resource Capital Markets, Inc.
 
By:  /s/ Thomas C.
Elliott                                                              
Name:  Thomas C. Elliott
Title:    Chief Financial Officer

RRE D2R2 2007-1, LLC
 
By: Resource Real Estate, Inc., its sole member
 
By:  /s/ Alan F. Feldman                                                     
 Name:  Alan F. Feldman
 Title:   Chief Executive Officer
 
 
RRE Investor, LLC
By: Resource Capital Partners II, LLC, its sole
 member
 
By: Resource Real Estate, Inc., its sole
 member
 
By:  /s/ Alan F. Feldman                                                     
 Name:  Alan F. Feldman
 Title:   Chief Executive Officer
 
 
Resource Real Estate Management, Inc.
 
By:  /s/ Steven
Saltzman                                                              
Name:  Steven Saltzman
Title:    Chief Financial Officer

 
                                                                        Resource
Real Estate Opportunity
                                                                    Advisor, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Chief Executive Officer
 

 
S-8

--------------------------------------------------------------------------------

 

 
Walnut Street Investments, LLC
 
By:  /s/ Alan F. Feldman                                                  
Name:  Alan F. Feldman
Title:    Chief Executive Officer
 
 
Apidos Partners, Inc.
 
By:  /s/ Oscar Anderson                                                  
Name:  Oscar Anderson
Title:    Managing Director
 
 
Resource Real Estate Opportunity
Manager, LLC
 
By:  /s/ Steven
Saltzman                                                              
Name:  Steven Saltzman
Title:    Chief Financial Officer and
               Senior Vice President

 
S-9

--------------------------------------------------------------------------------

 

SCHEDULE A
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE C
 
LIST OF SUBSIDIARIES NOT GUARANTYING
 
1.
Chadwick Securities, Inc.

2.
Resource Europe Management Limited

3.
Resource RSI Phase I, LLC

4.
Resource RSI Phase II, LLC

5.
RCP Nittany Pointe Manager, Inc.

6.
RCP Fountains GP, Inc.

7.
RCP Avalon Manager, Inc.

8.
RCP Falls at Duraleigh Manager, Inc.

9.
RCP Sage Canyon Manager, Inc.

10.
RCP Cuestas Manager, Inc.

11.
RCP Holdco I Manager, Inc.

12.
RCP Reserves Manager, Inc.

13.
RCP Foxglove Manager, Inc.

14.
RCP Santa Fe Manager, Inc.

15.
RCP Regents Center Manager, Inc.

16.
RCP Highland Lodge Manager, Inc.

17.
RCP Grove Manager, LLC

18.
RCP Howell Bridge Manager, Inc.

19.
RCP Heritage Lake Manager, LLC

20.
RCP Westchase Wyndham Manager, LLC

21.
RCP Pear Tree Manager, LLC

22.
RCP Wind Tree Manager, LLC

23.
RCP Chenal Brightwaters Manager, LLC

24.
Resource Asset Management, LLC

25.
LEAF Asset Management, LLC

26.
LEAF Commercial Finance Income Fund I, LP

27.
LEAF Commercial Finance Income Fund II, LP

28.
FLI Holdings, Inc.

29.
LEAF Financial Corporation

30.
LEAF Commercial Finance Co, LLC

31.
LEAF Funding, Inc.

32.
Resource Capital Funding II, LLC

33.
LEAF Ventures, LLC

34.
Merit Capital Manager, LLC

35.
Merit Capital Advance, LLC

36.
LEAF Capital Management, Inc.

37.
LEAF Capital Management, Inc.

38.
Resource Commercial Mortgages, Inc.

39.
RCP Magnolia Manager, LLC

40.
RCP West Wind Manager, LLC

41.
RCP Ryan’s Crossing Manager, LLC

 


 
 

--------------------------------------------------------------------------------

 

42.
RCP Memorial Towers Manager, LLC

43.
RCP Villas Manager, LLC

44.
RCP Coach Lantern Manager, LLC

45.
RCP Foxcroft Manager, LLC

46.
RCP Tamarlane Manager, LLC

47.
RCP Park Hill Manager, LLC

48.
RCP Bent Oaks Manager, LLC

49.
RCP Cape Cod Manager, LLC

50.
RCP Woodland Hills Manager, LLC

51.
RCP Woodhollow Manager, LLC

52.
Merit Processing, LLC

53.
LEAF Ventures II, LLC

54.
Prompt Payment, LLC

55.
LEAF Commercial Finance Fund, LLC

56.
RRE Oak Park Leaseco, LLC

57.
Apidos Select Corporate Credit Fund GP, LLC

58.
RCP Wyndridge Manager, LLC

59.
RCP Mill Creek Manager, LLC

60.
RCP Waterstone Manager, LLC

61.
Commerce Square Insurance Services, LLC

62.
Commerce Square Equipment Reinsurance Co. Ltd.

63.
LEAF Commercial Capital, Inc.

64.
LEAF Capital Funding, LLC

65.
Highland Lodge Holdings, LLC

66.
RRE Highland Lodge Manager, Inc.

67.
RSI I Manager, Inc.

68.
RSI II Manager, Inc.

 
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 5.1
 
States of Qualifications
 
 

  Entity Name   State(s) of Qualification  

 
 
1.
Resource America, Inc.
DE, PA

 
2.
Apidos Capital Management, LLC
DE, NY

 
3.
Ischus Capital Management, LLC
DE, NY

 
4.
RAI Ventures, Inc.
DE

 
5.
RCP Financial, LLC
PA

 
6.
Resource Capital Manager, Inc.
DE, NY

 
7.
Resource Capital Investor, Inc.
DE

 
8.
Resource Capital Partners, Inc.
DE, PA, CO

 
9.
Resource Financial Institutions Group, Inc.
DE

 
10.
Resource Financial Fund Management, Inc.
DE

 
11.
Resource Housing Investors I, Inc.
DE

 
12.
Resource Housing Investors II, Inc.
DE

 
13.
Resource Housing Investors III, Inc.
DE

 
14.
Resource Housing Investors IV, Inc.
DE

 
15.
Resource Leasing, Inc.
DE

 
16.
Resource Programs, Inc.
DE, PA, NY

 
17.
Resource Properties VIII, Inc.
DE

 
18.
Resource Properties XVII, Inc.
DE

 
19.
Resource Properties XXV, Inc.
DE

 
20.
Resource Properties XXVI, Inc.
DE

 
21.
Resource Properties XXX, Inc.
DE

 
22.
Resource Properties XXXI, Inc.
DE

 
23.
Resource Properties XLI, Inc.
DE

 
24.
Resource Properties XLVII, Inc.
DE

 
25.
Resource Properties XLIX, Inc.
DE

 
26.
Resource Properties 54, Inc.
DE

 
27.
Resource Real Estate, Inc.
DE

 
28.
Resource Real Estate Funding, Inc.
DE, PA, CA

 
29.
Resource Real Estate Holdings, Inc.
DE

 
30.
Resource Real Estate Management, LLC
DE

 
31.
RRE1 Duraleigh Member, LLC
DE

 
32.
RRE2 Duraleigh Member, LLC
DE

 
33.
RRE Avalon Member, LLC
DE

 
34.
Resource Capital Partners II, LLC
DE

 
35.
RRE Leaseco, LLC
DE

 
36.
Resource Capital Markets, Inc.
DE

 
37.
RRE D2R2 2007-1, LLC
DE

 
38.
RRE Investor, LLC
DE

 
39.
Resource Real Estate Management, Inc.
DE, CA, OH, PA

 
40.
Resource Real Estate Opportunity Advisor, LLC
DE

 
41.
Apidos Partners, Inc.
DE

 
42.
Walnut Street Investments, LLC
DE

 
43.
Resource Real Estate Opportunity Manager, LLC
DE

 
44.
Parkwin Services, LLC
DE, D.C., MD


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.1
(continued)
 
 
 

  Entity Name   State(s) of Qualification  

 
 
45.
Resource Income Advisors, Inc.
DE

 
46.
Torsion Capital, Inc.
DE

 
47.
Torsion Advisors, Inc.
DE


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.2
 
Places of Business




1845 Walnut Street, 9th and 10th Floor
Philadelphia, PA  19103


2005 Market Street, 15th Floor
Philadelphia, PA 19103


712 Fifth Avenue, 12th Floor
New York, NY  10019


One Crescent Drive, Suite 203
Navy Yard Corporate Center
Philadelphia, PA 19112


2121 Rosecrans Avenue, Suite 3310
El Segundo, CA 90245


Resource Europe Management LTD
10 Brook St
London, England W1S 1BG


3033 East First Avenue, Suite 805
Denver, CO  80206


Resource Real Estate Management
14301 First National Bank Parkway
Suite 310
Omaha, NE  68154
 


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.3
 
 
Judgments, Proceedings Litigation and Orders
 
 
WMP I LLC v. CSC Mayfair Land Limited Partnership, et al., 11th Circuit Court,
Miami-Dade County, Florida, Case No. 11-12640CA09.
 
 
 
Nicole Dussault v. Resource Real Estate Management, Inc., et al., Superior
Court, Cumberland County, Maine, Case No. CV-2010-347.
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.7
 
Federal Tax ID and State ID No.
 
 
Entity Name
 
EIN
 
State Id No.
 
Resource America, Inc.
 
72-0654145
 
  636908
 
Apidos Capital Management, LLC
     
 
 
Ischus Capital Management, LLC
         
RAI Ventures, Inc.
     
 
 
RCP Financial, LLC
     
  
 
Resource Capital Manager, Inc.
 
 
 
 
 
Resource Capital Investor, Inc.
 
 
     
Resource Capital Partners, Inc.
 
 
     
Resource Financial Institutions Group, Inc.
 
 
     
Resource Financial Fund Management, Inc.
 
 
     
Resource Housing Investors I, Inc.
 
 
 
 
 
Resource Housing Investors II, Inc.
 
 
 
 
 
Resource Housing Investors III, Inc.
 
 
 
 
 
Resource Housing Investors IV, Inc.
 
 
 
 
 
Resource Leasing, Inc.
 
 
 
 
 
Resource Programs, Inc.
 
 
 
 
 
Resource Properties VIII, Inc.
 
 
 
 
 
Resource Properties XVII, Inc.
 
 
 
 
 
Resource Properties XXV, Inc.
 
 
 
 
 
Resource Properties XXVI, Inc.
 
 
 
 
 
Resource Properties XXX, Inc.
 
 
 
 
 
Resource Properties XXXI, Inc.
 
 
 
 
 
Resource Properties XLI, Inc.
 
 
 
 
 
Resource Properties XLVII, Inc.
 
 
 
 
 
Resource Properties XLIX, Inc.
 
 
 
 
 
Resource Properties 54, Inc.
 
 
 
 
 
Resource Real Estate, Inc.
 
 
 
 
 
Resource Real Estate Funding, Inc.
 
 
 
 
 
Resource Real Estate Holdings, Inc.
 
 
 
 
 
Resource Real Estate Management, LLC
 
 
 
 
 
RRE1 Duraleigh Member, LLC
 
 
 
 
 
RRE2 Duraleigh Member, LLC
 
 
 
 
 
RRE Avalon Member, LLC
 
 
 
 
 
Resource Capital Partners II, LLC
 
 
     
RRE Leaseco, LLC
 
 
 
 
 
Resource Capital Markets, Inc.
 
 
 
 
 
RRE D2R2 2007-1, LLC
 
 
 
 
 
RRE Investor, LLC
 
 
     
Resource Real Estate Management, Inc.
 
 
     
Resource Real Estate Opportunity Advisor, LLC
 
 
 
 
 
Apidos Partners, Inc.
 
 
 
 
 
Walnut Street Investments, LLC
 
 
 
 
 
Resource Real Estate Opportunity Manager, LLC
 
 
 
 
 
Parkwin Services, LLC
     
 
 
Resource Income Advisors, Inc.
     
 
 
Torsion Capital, Inc.
     
 
 
Torsion Advisors, Inc.
     
 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.9
 
Subsidiaries and Affiliates
 
 
 
See Attached
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.10(a)
 
Existing Guaranties, Investments and Borrowings
GUARANTEES:
None
 
INVESTMENTS:                                                                                                           Balance
at 6/30/11
Commercial Finance Investments,
net:                                                                             $  164,977,658.62
Investments in real estate,
net                                                                                         $    17,330,879.43
Investment Securities, at fair
value:                                                                                 $    18,634,822.18
Investment in Unconsolidated
Entities:                                                                             $    12,256,033.25
 
 
INTERCOMPANY BORROWINGS:
 
 
Lender
 
Borrower
 
Balance at 6/30/11
 
Resource Programs
 
RAI Corporate
  $ 24,339,558.40  
RAI Corporate
 
Real Estate
    18,347,647.05  
Resource Capital Partners, Inc.
 
RAI Corporate
    42,339,273.02  
Resource Real Estate Funding
 
RAI Corporate
    233,169.95  
Resource Real Estate Management, Inc.
 
RAI Corporate
    1,000.00  
Resource Leasing
 
RAI Corporate
    35,732,412.36  
RAI Corporate
 
LEAF Financial Corp
    49,344,951.22  
RAI Corporate
 
Flih
    17,946,115.76  
Resource Financial Fund Mgt.
 
RAI Corporate
    21,932,356.61  
RAI Corporate
 
Apidos
    39,120,727.31  
RAI Corporate
 
Apidos Select Corporate Credit Fund
    101,150.00  
RAI Corporate
 
Ischus
    27,416,632.27  
RAI Corporate
 
RFIG
    4,631,349.18  
RAI Corporate
 
Resource Capital Manager, Inc.
    2,032,101.25  
Resource Capital Investor
 
RAI Corporate
    4,178,653.98  
RAI Corporate
 
Trapeza
    8,046.59  
RAI Corporate
 
Resource Asset Management, Inc (RAMI)
    629,005.25  
RAI Corporate
 
RAI Ventures
    5,971,902.27  
RAI Corporate
 
Chadwick Securities
    657,351.46  
Resource Europe
 
RAI Corporate
    117,669.25  
RAI Corporate
 
Resource Capital Markets, Inc.
    1,999,345.94  
Resource Real Estate
 
Resource Programs
    41,416,593.38  
Resource Real Estate Funding
 
Resource Capital Manager
    5,242,441.74  
LEAF Financial
 
Resource Financial Fund Mgt.
    77,769.69  
Resource Capital Markets
 
Chadwick Securities
    73,004.89  
Resource Capital Partners, Inc.
 
Chadwick Securities
    81,403.36  
Resource Europe
 
Chadwick Securities
    32,436.98  
Resource Europe
 
Resource Capital Markets, Inc.
    144,648.88  
RRE Opportunity Advisor, LLC
 
RAI Corporate
    2,084.92  
RAI Corporate
 
LEAF Commercial Capital
    2,189,201.77  

 
 
 

--------------------------------------------------------------------------------

 
 
Lender
 
Borrower
 
Balance at 6/30/11
 
LEAF Financial
 
LEAF Commercial Capital
    372,673.47  
Resource Capital Markets
 
Resource Financial Fund Management
    1,590,979.91  
Resource Capital Markets
 
Resource Capital Manager
    109,394.75  
RRE Opportunity Advisor, LLC
 
Chadwick Securities
    155,339.26                


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.10(a) continued
 
Existing Guaranties, Investments and Borrowings
 
 
 
 

       
BALANCE AT
 
LENDER
 
BORROWER
 
6/30/11
             
Senior Notes
 
Resource America, Inc.
  $ 18,820,000      
Less Discount
    (3,094,044 )           15,725,956  
Resource Capital Corporation
 
Resource Capital Partners, Inc.
    1,704,977  
De Lage Landen
 
Resource America, Inc.
    19,489  
De Lage Landen
 
LEAF Financial, Inc.
    48,876  
Key Equipment Finance, Inc.
 
LEAF Financial, Inc.
    51,773  
Bank of America Leasing & Capital, Inc.
 
LEAF Financial, Inc.
    29,327  
Greenwich Capital Finance Products, Inc.
 
Resource RSI Phase I & II, LLC
    11,908,952  
Microsoft Financing Corporation
 
Resource America, Inc.
    42,171  
Lehman Brothers/ Litton Loan Servicing
 
LEAF Financial, Inc.
    1,444,876  
Guggenheim Partners Asset Management, Inc.
 
LEAF Commercial Capital
    70,000,000      
Less Discount
    (413,508 )           69,586,492  
Equipment contract backed notes
 
LEAF Receivables Funding 3
    84,827,309  
  Series 2010-2
 
Less Discount
    (4,449,910 )           80,377,399             180,940,288  
TD Bank, N.A.
 
Resource America, Inc. term note
    1,400,000  
TD Bank, N.A.
 
Resource America, Inc. line of credit
    7,492,971  
Total borrowings per balance sheet at 6/30/11
      $ 189,833,259  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.11(c)(ii)
 
 
The Resource America, Inc. Employee Stock Ownership Plan (“ESOP”) 
In December 2008, the Company filed an application under the voluntary
correction program ("VCP") with the Internal Revenue Service (“IRS”) in order to
correct certain compliance errors that were made with respect to the ESOP.  The
Company has finalized the corrections required under the VCP compliance
statement.  Furthermore, the Department of Labor (“DOL”) closed its audits of
the ESOP and the Resource America, Inc. Investment Savings Plan (“401(k) Plan”)
for the plan years from 2005 to 2009 without any significant changes or
corrections required. The Company has decided to terminate the ESOP and, in
connection with this termination, has filed for a final determination letter
with the IRS.  After receipt of this final determination letter (which probably
will be received toward the end of fiscal 2011 or the beginning of fiscal 2012),
the Company then plans to distribute the available plan assets to participants
and liquidate the ESOP trust.
 
The Resource America, Inc. Investment Savings Plan (“401k”)
In May 2010, the Company discovered errors in the calculation of the employer
match and the calculation of the vested percentages for some employees and has
paid the corrections to the Plan.  In January 2011, the Company filed for
approval of the corrections under the VCP.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.13(a)
 
Schedule of Names
 
 
Resource Residential
 
Resource Management
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.14(a)
 
Other Associations
 
 
Resource Financial Fund Management holds a Limited Partnership interest in each
of the partnerships below:
 
 
Entity
 
Percentage of Limited
Partnership Insterests Owned
         
Trapeza Partners III L.P.
 
  6.10%
         
Trapeza Partners IV L.P.
 
  5.04%
         
Trapeza Partners V L.P.
 
13.25%
         
Compass Island Partners, L.P.
 
  9.99%
         
Compass Island Partners A, L.P.
 
  9.99%
         
Cradle Cove Partners, L.P.
 
10.64%
         
Cradle Cove Partners II, L.P.
 
  5.81%
         
Cradle Cove Investment Opportunities Fund, L.P.
 
  5.71%
         
Apidos Select Corporate Credit Fund, L.P.
 
  2.27%
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.17
 
Capital Stock or Units
 

   
Authorized Shares /
Units / % Interests
   
Shares / Units / % Interests Issued
 
RESOURCE AMERICA, INC.
                         
Preferred Stock
    1,000,000       0  
Common Stock
    49,000,000       18,308,813  
Apidos Capital Management, LLC
    100 %     100 %
Ischus Capital Management, LLC
    100 %     100 %
RAI Ventures, Inc.
    1,000       100  
RCP Financial, LLC
    100 %     100 %
Resource Capital Manager, Inc.
    1,000       1,000  
Resource Capital Investor, Inc.
    1,000       1,000  
Resource Capital Partners, Inc.
    1,000       100  
Resource Financial Institutions Group,  Inc.
    1,000       1,000  
Resource Financial Fund Management, Inc.
    1,000       100  
Resource Housing Investors I, Inc.
    1,000       100  
Resource Housing Investors II, Inc.
    1,000       100  
Resource Housing Investors III, Inc.
    1,000       100  
Resource Housing Investors IV, Inc.
    1,000       100  
Resource Leasing, Inc.
    1,000       100  
Resource Programs, Inc.
    100       100  
Resource Properties XVII, Inc.
    1,000       100  
Resource Properties XXV, Inc.
    1,000       100  
Resource Properties XXVI, Inc.
    1,000       100  
Resource Properties XXX, Inc.
    1,000       100  
Resource Properties XXXI, Inc.
    1,000       100  
Resource Properties XLVII, Inc.
    1,000       100  
Resource Properties XLIX, Inc.
    1,000       100  
Resource Properties 54, Inc.
    1,000       100  
Resource Real Estate, Inc.
    1,000       100  
Resource Real Estate Funding, Inc.
    1,000       1,000  
Resource Real Estate Holdings, Inc.
    1,000       100  
Resource Real Estate Management, LLC
    100 %     100 %
RRE1 Duraleigh Member, LLC
    100 %     100 %
RRE2 Duraleigh Member, LLC
    100 %     100 %
RRE Avalon Member, LLC
    100 %     100 %
Resource Capital Partners II, LLC
    100 %     100 %
RRE Leaseco, LLC
    100 %     100 %
Resource Capital Markets, Inc.
    1,000       1,000  
RRE D2R2 2007-1, LLC
    100 %     100 %
RRE Investor, LLC
    100 %     100 %
Resource Real Estate Management, Inc.
    1,000       1,000  
Resource Securities, Inc.
    1,000       1,000  
Resource Europe Management Limited
    1       1  
Resource RSI Phase I, LLC
    100 %     100 %
Resource RSI Phase II, LLC
    100 %     100 %
RCP Nittany Pointe Manager, Inc.
    1,000       100  

 


 
 

--------------------------------------------------------------------------------

 


 
 
RCP Fountains GP, Inc.
    1,000       100  
RCP Avalon Manager, Inc.
    1,000       1,000  
RCP Falls at Duraleigh Manager, Inc.
    1,000       1,000  
RCP Sage Canyon Manager, Inc.
    1,000       1,000  
RCP Cuestas Manager, Inc.
    1,000       1,000  
RCP Holdco I Manager, Inc.
    1,000       1,000  
RCP Reserves Manager, Inc.
    1,000       1,000  
RCP Foxglove Manager, Inc.
    1,000       1,000  
RCP Santa Fe Manager, Inc.
    1,000       1,000  
RCP Regents Center Manager, Inc.
    1,000       1,000  
RCP Highland Lodge Manager, Inc.
    1,000       1,000  
RCP Grove Manager, LLC
    100 %     100 %
RCP Howell Bridge Manager, Inc.
    1,000       1,000  
RCP Heritage Lake Manager, LLC
    100 %     100 %
RCP Westchase Wyndham Manager, LLC
    100 %     100 %
RCP Pear Tree Manager, LLC
    100 %     100 %
RCP Wind Tree Manager, LLC
    100 %     100 %
RCP Chenal Brightwaters Manager, LLC
    100 %     100 %
Resource Asset Management, LLC
    30,000,000       22,500,000  
LEAF Asset Management, LLC
    100 %     100 %
FLI Holdings, Inc.
    1,000       100  
LEAF Financial Corporation
    10,000,000       9,900,000  
LEAF Commercial Finance Co, LLC
    100 %     100 %
LEAF Funding, Inc.
    1,000       1,000  
Resource Capital Funding II, LLC
    100 %     100 %
LEAF Ventures, LLC
    100 %     100 %
Merit Capital Manager, LLC
    100 %     100 %
Merit Capital Advance, LLC
    100 %     100 %
LEAF Capital Management, Inc.
    1,000       100  
Resource Commercial Mortgages, Inc.
    1,000       100  
RCP Magnolia Manager, LLC
    100 %     100 %
RCP West Wind Manager, LLC
    100 %     100 %
RCP Ryan’s Crossing Manager, LLC
    100 %     100 %
RCP Memorial Towers Manager, LLC
    100 %     100 %
RCP Villas Manager, LLC
    100 %     100 %
RCP Coach Lantern Manager, LLC
    100 %     100 %
RCP Foxcroft Manager, LLC
    100 %     100 %
RCP Tamarlane Manager, LLC
    100 %     100 %
RCP Park Hill Manager, LLC
    100 %     100 %
RCP Bent Oaks Manager, LLC
    100 %     100 %
RCP Cape Cod Manager, LLC
    100 %     100 %
RCP Woodland Hills Manager, LLC
    100 %     100 %
RCP Woodhollow Manager, LLC
    100 %     100 %
Merit Processing, LLC
    100 %     100 %
LEAF Ventures II, LLC
    100 %     100 %
Prompt Payment, LLC
    100 %     100 %
LEAF Commercial Finance Fund, LLC
    100 %     100 %
RRE Oak Park Leaseco, LLC
    100 %     100 %
Apidos Select Corporate Credit Fund GP, LLC
    100 %     100 %
RRE Wyndridge Holdings, LLC
    100 %     100 %
RCP Wyndridge Manager, LLC
    100 %     100 %

RRE Mill Creek Holdings, LLC
    100 %     100 %

 


 
 

--------------------------------------------------------------------------------

 


 
RCP Mill Creek Manager, LLC
    100 %     100 %
Resource Real Estate Opportunity Advisor, LLC
    100 %     100 %
Apidos Partners, Inc.
    1,000       1,000  
Walnut Street Investments, LLC
    100 %     100 %
Resource Real Estate Opportunity Manager, LLC
    100 %     100 %
Parkwin Services, LLC
    100 %     100 %
Resource Income Advisors, Inc.
    100 %     100 %
Torsion Capital, Inc.
    100 %     100 %
Torsion Advisors, Inc.
    100 %     100 %
Highland Lodge Holdings, LLC
    100 %     100 %
RRE Highland Lodge Manager, Inc.
    100 %     100 %
RSI I Manager, Inc.
    100 %     100 %
RSI II Manager, Inc.
    100 %     100 %

 
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.22
 
Deposit Accounts
 
 
 
Resource America
The Bancorp Bank
   
Resource America
TD Bank N.A.
   
Resource America
TD Bank N.A.
   
Resource Financial Fund Management, Inc.
TD Bank N.A.
   
Resource Financial Fund Management, Inc.
TD Bank N.A.
   
Resource Financial Institutions Group
TD Bank N.A.
   
Resource Capital Manager, Inc.
TD Bank N.A.
   
Resource Capital Investor, Inc.
TD Bank N.A.
   
Ischus Capital Management LLC
TD Bank N.A.
   
Apidos Capital Management LLC
TD Bank N.A.
   
Resource Capital Markets, Inc.
TD Bank N.A.
   
Resource Capital Partners, Inc.
TD Bank N.A.
   
Resource Real Estate Funding, LLC
TD Bank N.A.
   
Resource Real Estate Management, Inc.
TD Bank N.A.
   
RRE D2R2 2007-1, LLC
TD Bank N.A.
   
Resource Capital Partners, Inc.
Bank of America
   


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
Form of Note for New Subordinated Debt
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.
 
SENIOR NOTE
 
Philadelphia, Pennsylvania
Dated:  November 29, 2011
 
$_________________________                      
 
FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND, RESOURCE AMERICA, INC., a
Delaware corporation (“Company”), hereby promises to pay to the order of
_______________ (“Holder”), the principal sum of ____________________ and 00/100
($__________ ), together with interest thereon upon the terms and conditions
hereinafter set forth.
 
1.           Interest Rate.  Interest on the unpaid principal balance hereof
will accrue from the date hereof until final payment thereof at the fixed rate
of nine percent (9%) per annum.
 
2.           Interest Payment Dates.  Interest on this Note shall be payable
quarterly in arrears on December 31, March 31, June 30 and September 30 in each
year, commencing with December 31, 2011.  Interest payable on the first interest
payment date shall be calculated on the basis of a 360-day year for the actual
number of days elapsed between the date of issuance of this Note and December
31, 2011.
 
3.           Maturity.  Principal, together with all accrued and unpaid interest
thereon and all other fees, costs and expenses payable hereunder is due and
payable on October 15, 2013 (the “Maturity Date”).
 
4.           Place of Payment.  Principal and interest hereunder shall be
payable at the office of Holder set forth in Section 19 hereof, or at such other
place as Holder, from time to time, may designate in writing.
 
5.           Payment Method.  All payments under this Note are to be made in
immediately available funds.  If Holder accepts payment in any other form, such
payment shall not be deemed to have been made until the funds comprising such
payment have been actually received or made available to Holder.
 
6.           Application of Payments.  Any and all payments on account of this
Note shall be applied, first to accrued and unpaid interest, then to other sums
due hereunder and thereafter to outstanding principal.  The Company agrees that,
to the extent it makes a payment or payments and such payment or payments, or
any part thereof, are subsequently invalidated, declared to be fraudulent or
preferential, set aside or are required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment or payments, the obligations
or part thereof hereunder intended to be satisfied shall be revived and
continued in full force and effect as if said payment or payments had not been
made.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Subordination.
 
(a)           The payment of all indebtedness, liabilities, and obligations of
Company to Holder under this Note, whether now existing or hereafter arising
(collectively, the “Subordinated Debt”), is expressly subordinated to the
indebtedness set forth on Schedule I attached hereto (the “Senior Debt”) and the
obligations of the Company set forth therein.  The term “Senior Debt” shall
include any and all obligations of Company to the lenders set forth on Schedule
I including, without limitation, interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to Company, whether or
not a claim for such post-commencement interest is allowed.  All capitalized
terms used in this Section 7 in connection with the Senior Debt and not
otherwise defined herein shall have the meaning ascribed to such term in the
Loan Agreement (as defined herein).  The term “Loan Agreement” means that
certain Amended and Restated Loan and Security Agreement dated March 10, 2011,
as the same may be amended, supplemented, restated or replaced from time to time
among Company, TD Bank, N.A. as Agent and Issuing Bank and the Lenders party
thereto from time to time.
 
(b)           Until the Senior Debt is indefeasibly paid in full and any
commitment to make advances under the facilities evidencing the Senior Debt has
terminated, Company shall not pay, and Holder shall not accept, any payments of
any kind (including prepayments) associated with the Subordinated Debt;
provided, however, that so long as no material event of default (for purposes of
the Loan Agreement, a Significant Default) under the facilities evidencing the
Senior Debt exists or after giving effect to the making of any such payment(s)
would exist, Company may pay and Holder may accept regularly scheduled payments
of interest on the Subordinated Debt.  Except as set forth in subsection (k), no
principal payment of any kind (by voluntary prepayment, acceleration, set-off or
otherwise) of any portion of the Subordinated Debt may be made by Company or
received or accepted by Holder at any time prior to the indefeasible payment in
full of the Senior Debt and termination of any commitment to make advances under
the facilities evidencing the Senior Debt.
 
(c)           Any payments on the Subordinated Debt received by Holder other
than as permitted in clause (b) above, shall be held in trust for Agent and
Holder will forthwith turn over any such payments in the form received, properly
endorsed, to Agent to be applied to the Senior Debt as determined in accordance
with the Loan Agreement.
 
(d)           Company shall not grant to Holder and Holder shall not take any
lien on or security interest in any of Company’s property, now owned or
hereafter acquired, created or arising.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Holder shall not make any assertion or claim in any action, suit
or proceeding of any nature whatsoever in any way challenging the priority,
validity or effectiveness of the liens and security interests granted to Agent
for the benefit of Secured Parties under and in connection with the Loan
Agreement, or any amendment, extension, replacement thereof or related agreement
among Agent, Issuing Bank, Lenders and Company.
 
(f)           Holder shall not commence any action or proceeding of any kind
against  Company to recover all or any part of the Subordinated Debt not paid
when due, and shall at no time join with any creditor, in bringing any
proceeding against Company under any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, or other insolvency law now or hereafter
existing, unless and until the Senior Debt shall be indefeasibly paid in full
and any commitment to make advances under the facilities evidencing the Senior
Debt has terminated.  Holder, however may accelerate the amount of the
Subordinated Debt upon the occurrence of (i) the acceleration of the Senior
Debt; and (ii) the filing of a petition under the Bankruptcy Code by Company.
 
(g)           In the event of any liquidation, conservatorship, bankruptcy,
reorganization, rearrangement, or other insolvency proceeding of Company (each a
“Proceeding”), Holder shall at Agent’s request file any claims, proofs of claim,
or other instruments of similar character necessary to enforce the obligations
of Company in respect of the Subordinated Debt (each a “Claim”) and will hold in
trust for Agent and pay over to Agent in the same form received, to be applied
on the Senior Debt as determined in accordance with the Loan Agreement, any and
all money, dividends or other assets received in any such Proceeding on account
of the Subordinated Debt, unless and until the Senior Debt shall be indefeasibly
paid in full (and any commitment to make advances under the Loan Agreement has
terminated), including without limitation interest accruing after the
commencement of any Proceeding, whether or not a claim for such
post-commencement interest is allowed.  In the event that Holder has not filed a
Claim before the fifteenth (15th) day prior to the deadline for filing such
Claim, Agent may, as attorney-in-fact for Holder, take such action on behalf of
Holder and Holder hereby appoints Agent as attorney-in-fact for Holder to
demand, sue for, collect, and receive any and all such money, dividends or other
assets and give acquittance therefore and to file any such Claim and to take
such other proceedings in Agent’s name or in the name of Holder, as Agent may
deem necessary or advisable for the enforcement of the provisions of this
Section 7.  Holder shall execute and deliver to Agent such other and further
powers of attorney or other instruments as Agent reasonably may request in order
to accomplish the foregoing.
 
(h)           The lenders named in the facilities evidencing the Senior Debt
may, at any time and from time to time, without the consent of or notice to
Holder, without incurring responsibility to Holder, and without impairing or
releasing any of the rights of such lenders or any of the obligations of Holder
hereunder:
 
i.           Change the amount, manner, place or terms of payment or change or
extend the time of payment of or renew or alter the Senior Debt (including
increasing the principal amount thereof), or any part thereof, or amend,
supplement or replace the documents evidencing the facilities in any manner or
enter into or amend, supplement or replace in any manner any other agreement
relating to the Senior Debt;
 
 
3

--------------------------------------------------------------------------------

 
 
ii.           Sell, exchange, release or otherwise deal with all or any part of
the collateral securing the Senior Debt or any part thereof;
 
iii.           Release anyone liable in any manner for the payment or collection
of the Senior Debt;
 
iv.           Exercise or refrain from exercising any rights against Company or
any Subsidiary Guarantor, or any of them, or others; and
 
v.           Apply sums paid by any party to the Senior Debt in any order or
manner as determined pursuant to the Loan Agreement.
 
(i)           Holder will advise each future holder of all or any part of the
Subordinated Debt that the Subordinated Debt is subordinated to the Senior Debt
in the manner and to the extent provided herein.  Holder represents that no part
of the Subordinated Debt or any instrument evidencing the same has been
transferred or assigned and Holder will not transfer or assign, except to Agent
for the ratable benefit of Secured Parties, any part of the Subordinated Debt
while any Senior Debt remains outstanding, unless such transfer or assignment is
made expressly subject to the provisions of this Section 7.  Holder and Company
shall not modify or permit the modification of the payment terms of the
Subordinated Debt or otherwise modify this Note.
 
(j)           Holder represents and warrants that neither the contents and
provisions of this Section 7 nor fulfillment of nor compliance with the terms
and provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of or constitute a default under any agreement or
instrument to which Holder is now subject.
 
(k)           In the event that Company at any time terminates the financing
arrangements with respect to the Senior Debt, then the provisions of this
Section 7 shall inure to the benefit of any financial institution obtained by
Company to provide replacement financing for Company and, in connection with
such replacement financing, Holder shall, if requested by such replacement
lender, execute with such replacement lender a subordination agreement
substantially similar to the provisions of this Section 7.  Notwithstanding the
foregoing, the Company shall enter into no extension, termination, refinancing,
replacement, amendment or other modification of the Senior Debt
that contemplates the existence of Senior Debt past the Maturity Date,
unless the documents evidencing the resulting extended, terminated, refinanced,
replaced, amended or otherwise modified credit facility expressly permits the
timely payment due to Holder on the Maturity Date of the principal and all
amounts then due under this Note, except in the case of the existence of a
material event of default (for purposes of the Loan Agreement, a Significant
Default) thereunder.
 
(l)           Company and Holder each expressly agree that Agent, Issuing Bank
and Lenders are third party beneficiaries of the provisions of this Section 7
and understand that Agent, Issuing Bank and Lenders shall rely on such
provisions to make and continue to make the Senior Debt available to Company.
 
8.           Transaction Documents.  This Note is entitled to all rights and
remedies provided in the Note Purchase Agreement dated September 24, 2009
between the Company and Holder, and all other documents executed or delivered in
connection herewith (this Note and such documents, as any of them may be amended
from time to time, being collectively the “Transaction Documents”).
 
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Acceleration Upon Change in Control.  In the event of a Change in
Control (defined below), the Maturity Date shall be accelerated to a date (the
“Accelerated Maturity Date”), as selected by the Company, that is not more than
five (5) business days from the event or transaction that constitutes a Change
in Control.  Within fifteen (15) days of the Accelerated Maturity Date, the
Company shall notify the Holder in writing of the termination of this Note and
shall pay to the Holder the principal amount outstanding under this Note
together with interest accrued thereon at the rate specified herein to the date
of payment.  Any failure by the Company to pay any amounts due under this
Section 9 shall constitute an Event of Default (as defined below).
 
Upon Holder’s receipt of the principal and interest due hereunder, Holder shall
promptly destroy this Note or return it to the Company.  The Holder hereby
agrees to certify in writing to the Company the successful destruction or
mailing to the Company of the original Note.
 
A “Change in Control” means:
 
(a)           the acquisition of ownership, directly or indirectly, beneficially
or of record, by any persons (within the meaning of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) or group of persons acting in concert
as a partnership or other “group” (within the meaning of the Exchange Act) of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets);
 
(b)           that, at any time after the date hereof, persons who, at the date
hereof, constituted the board of directors of the Company, together with any new
persons whose election was approved by  the vote of a majority of the persons
then still comprising the board of directors of the Company who were either
members of the board of directors of the Company at the date hereof or whose
election, designation or nomination for election was previously so approved,
cease for any reason to constitute a majority of the board of directors of the
Company;
 
(c)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any person; or
 
(d)           the Company consolidates or merges with or into another person or
any person consolidates or merges with or into the Company, in either case under
this clause (d) in one transaction or a series of related transactions in which
immediately after the consummation thereof persons owning, directly or
indirectly, beneficially or of record Equity Interests representing in the
aggregate 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company immediately prior to such
consummation, do not own, directly or indirectly, beneficially or of record
Equity Interests representing a majority of the aggregate ordinary voting power
of the Equity Interests of the Company or the surviving or transferee person.
 
 
 
5

--------------------------------------------------------------------------------

 
 
As used in this Section 9, “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such Equity Interest.
 
10.           Events of Default.  For purposes hereof, each of the following
shall constitute an Event of Default (“Event of Default”) hereunder:
 
(a)           the failure of the Company to pay any amount of principal on this
Note on the date such payment is due and payable;
 
(b)           the failure of the Company to pay any amount of interest on this
Note, any fees or other sums payable hereunder or any other obligations,
indebtedness, liabilities and undertakings of the Company to Holder, whether now
or hereafter owing or existing under this Note (the “Indebtedness”) on the date
on which such payment is due, whether on demand, at the stated maturity or due
date thereof or by reason of any requirement for the prepayment thereof, by
acceleration or otherwise, and such failure continues unremedied for a period of
five (5) business days after Holder’s delivery of written notice to the Company
of such monetary default (such five business day period, the “Payment Cure
Period”);
 
(c)           the failure of the Company to duly perform or observe any
obligation, covenant or agreement on its part contained herein and such failure
continues unremedied for a period of ten business (10) days after notice from
Holder to the Company of the existence of such failure.  Notwithstanding the
foregoing, if such failure specifically constitutes an Event of Default under
some other subsection of this Section and is incapable of remedy or cure, the
Company shall not be entitled to any notice or grace hereunder;
 
(d)           the adjudication of the Company as a bankrupt or insolvent, or the
entry of an order for relief against the Company or the entry of an order
appointing a receiver or trustee for the Company or any of its property or
approving a petition seeking reorganization or other similar relief under the
bankruptcy or other similar laws of the United States or any state or any other
competent jurisdiction;
 
(e)           a proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law is filed by or
(unless dismissed within 90 days) against the Company, or the Company makes an
assignment for the benefit of creditors, or the Company takes any action to
authorize any of the foregoing;
 
(f)           all or any material part of the assets of Company come within the
possession or control of any receiver, trustee, custodian or assignee for the
benefit of creditors;
 
(g)           any representation or warranty of the Company in any of the
Transaction Documents is discovered to be untrue in any material respect as of
the date such representation or warranty is made;
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           the Company voluntarily or involuntarily dissolves or is
dissolved, terminates or is terminated;
 
(i)           the Company is enjoined, restrained, or in any way prevented by
the order of any court or any administrative or regulatory agency, the effect of
which order restricts the Company from conducting all or any material part of
its business; or
 
(j)           an Event of Default (as defined in the Loan Agreement) occurs
under the facilities evidencing the Senior Debt and is not cured within any
applicable cure period.
 
11.           Remedies.  Upon the occurrence of an Event of Default, Holder, at
its option and without notice to the Company, may declare immediately due and
payable the entire Indebtedness, together with interest accrued thereon at the
rate specified herein to the date of payment.  Payment thereof may be enforced
and recovered in whole or in part at any time by one or more of the remedies in
this Note, or as may be available to Holder at law or in equity. If Holder
employs counsel to enforce this Note by suit or otherwise, the Company will
reimburse Holder for all costs of suit and other expenses in connection
therewith, whether or not suit is actually instituted, together with Holder’s
reasonable attorney’s fees incurred for collection, together, to the extent
permitted by applicable law, with interest on any judgment obtained by Holder at
the rate specified herein, including interest from and after the date of
execution, judicial or foreclosure sale until actual payment is made to Holder
of the full amount due to Holder.
 
12.           Set-Off.  Without limiting the rights of Holder under applicable
law, Holder has and may exercise a right of set-off, a lien against and a
security interest in all property of the Company now or at any time in Holder’s
possession in any capacity whatsoever.  At any time and from time to time
following the occurrence of an Event of Default, or an event which with the
giving of notice or passage of time or both would constitute an Event of
Default, Holder may without notice or demand, set-off and apply any and all sums
at any time held and other indebtedness at any time owing by Holder to or for
the credit of the Company against any or all of the Indebtedness.
 
13.           Delay or Omission Not Waiver.  Neither the failure nor any delay
on the part of Holder to exercise any right, remedy, power or privilege under
this Note upon the occurrence of any Event of Default or otherwise shall operate
as a waiver thereof or impair any such right, remedy, power or privilege.  No
waiver of any Event of Default shall affect any later Event of Default or shall
impair any rights of Holder. No single, partial or full exercise of any rights,
remedies, powers and privileges by Holder shall preclude further or other
exercise thereof.  No course of dealing between Holder and the Company shall
operate as or be deemed to constitute a waiver of Holder’s rights under this
Note or affect the duties or obligations of the Company.
 
14.           Remedies Cumulative.  The rights, remedies, powers and privileges
provided for herein shall not be deemed exclusive, but shall be cumulative and
shall be in addition to all other rights, remedies, powers and privileges in
Holder’s favor under the other Transaction Documents, at law or in equity.
 
 
 
7

--------------------------------------------------------------------------------

 
 
15.           Recovery of Judgments.  The recovery of any judgment by Holder
and/or the levy of execution under any judgment upon any assets of the Company
shall not affect in any manner or to any extent any rights, remedies or powers
of Holder under this Note or any of the other Transaction Documents, but such
rights, remedies and powers of Holder shall continue unimpaired as before.
 
16.           Releases.  The Company agrees that (i) Holder may release,
compromise, forbear with respect to, waive, suspend, extend or renew any of the
terms of the Transaction Documents, and (ii) the Transaction Documents may be
amended, supplemented or modified by Holder and the other signatory parties as
it may require, without in any way affecting the validity of this Note.  Any
action taken by Holder pursuant to the foregoing shall in no way be construed as
a waiver or release of any other right or remedy of Holder, or of any Event of
Default, or of any liability or obligation of the Company hereunder or under any
of the Transaction Documents.
 
17.           Indebtedness Solely Corporate Obligations.  No recourse for the
payment of any Indebtedness due hereunder or for any claim based hereon or
otherwise in respect hereof, and no recourse under or upon any obligation,
covenant or agreement of the Company under any Transaction Document, or because
of the creation of any indebtedness represented thereby, shall be had against
any incorporator, shareholder, partner, member, manager, employee, agent,
officer, trustee, director or subsidiary, as such, past, present or future, of
the Company, or any of its subsidiaries or of any successor thereto, either
directly or through the Company or any of its subsidiaries or of any successor
thereto, whether by virtue of any constitution, statute or rule of law, or by
the enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of the Transaction
Documents, including, without limitation, this Note.
 
18.            Submission to Jurisdiction.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  THE COMPANY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO IT AT THE ADDRESS FOR
SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.
 
19.           Waivers.  In connection with any proceedings under the Transaction
Documents or in connection with any Indebtedness, including without limitation
any action by Holder in replevin, foreclosure or other court process or in
connection with any other action related to the Transaction Documents or the
Indebtedness, the Company hereby waives and releases:
 
 
 
8

--------------------------------------------------------------------------------

 
 
(a)           all errors, defects and imperfections in such proceedings;
 
(b)           all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered under any of the Transaction Documents or in
any replevin or foreclosure proceeding, or otherwise providing for any
valuation, appraisal or exemption;
 
(c)           presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor or acceleration, protest and notice of protest of any of
the Transaction Documents, including this Note, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note or any other Indebtedness;
 
(d)           any requirement for bonds, security or sureties required by
statute, court rule or otherwise;
 
(e)           all rights to claim or recover attorney’s fees and costs in the
event that Holder is successful in any action to remove, suspend or enforce a
judgment entered by confession.
 
20.           Communications and Notices.  All notices, consents, approvals and
requests required or permitted hereunder (a “Notice”) shall be given in writing
and shall be effective for all purposes if (i) hand delivered, or (ii) sent by
(A) certified or registered United States mail, postage prepaid, (B) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (C) telecopier (confirmed electronically),
in any case addressed as follows (or to such other address or person as a party
shall designate from time to time by notice to the other party):
 
To the Company:
 
Resource America, Inc.
One Crescent Drive
Navy Yard Corporate Center
Philadelphia, PA 19112
Attention: Jeffrey F. Brotman
Telecopy Number: (215) 546-5308
 
To Holder:
 
 
Telephone:
Facsimile:
 
 
 
9

--------------------------------------------------------------------------------

 
 
A Notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; in the case of
expedited prepaid delivery, upon the first attempted delivery on a business day;
or in the case of telecopier, on the date confirmed electronically.
 
21.           Severability.  The provisions of this Note and all other
Transaction Documents are deemed to be severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.
 
22.           Limitation of Interest to Maximum Lawful Rate.  In no event shall
the rate of interest payable hereunder exceed the maximum rate of interest
permitted to be charged by applicable law (including the choice of law rules)
and any interest paid in excess of the permitted rate shall be refunded to the
Company.  Such refund shall be made by application of the excessive amount of
interest paid against any sums outstanding and shall be applied in such order as
Holder may determine.  If the excessive amount of interest paid exceeds the sums
outstanding, the portion exceeding the said sums outstanding shall be refunded
in cash by Holder.  Any such crediting or refund shall not cure or waive any
default by the Company hereunder.  The Company agrees, however, that in
determining whether or not any interest payable under this Note exceeds the
highest rate permitted by law, any non-principal payment, including, without
limitation, late charges, loan fees and expenses are and shall be deemed to the
extent permitted by law to be late charges, loan fees or expenses, as
applicable, and not interest.
 
23.           Law Governing.  This Note has been made, executed and delivered in
the State of New York and will be construed in accordance with and governed by
the laws thereof.
 
24.           Headings.  The headings of the sections, paragraphs and clauses of
this Note are inserted for convenience only and shall not be deemed to
constitute a part of this Note.
 
25.           Construction.  Whenever used, the singular number shall include
the plural, the plural the singular and the use of any gender shall be
applicable to all genders.  The words “Holder” and the “Company” shall be deemed
to include the respective successors and assigns of Holder and the Company.  All
exhibits attached hereto are made a part of this Note.
 
26.           Assignment or Sale by Holder.  This note has not been registered
under the Securities Act of 1933, as amended (the “1933 Act”), or under the
securities or “blue sky” laws of any jurisdiction any may resold only if
registered pursuant to the provisions of the 1933 Act or if Holder delivers an
opinion of counsel to the Company that an exemption from registration is
available or that registration is not required by law.  Subject to the
foregoing, Holder may sell, assign or participate all or a portion of his
interest in this Note and, in connection therewith, may make available to any
prospective purchaser, assignee or participant any information relative to the
Company in his possession; provided, however that Holder, or any purchaser,
assignor or participant who proposes to further sell, assign or participate its
interest, shall notify the Company of the proposed transaction not less than ten
(10) business days prior to the proposed sale, assignment or participation,
including the name and address of the proposed purchaser, assignor or
participant and the terms of the transaction.
 
 
 
10

--------------------------------------------------------------------------------

 
 
27.           No Assignment by the Company.  The Company may not assign any of
its rights or obligations hereunder without the prior written consent of Holder.
 
28.           Binding Effect.  This Note and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.
 
29.           No Third Party Beneficiaries.  The rights and benefits of this
Note shall not inure to the benefit of any third party.
 
30.           Modifications.  No modification of this Note shall be binding or
enforceable unless in writing and signed by or on behalf of the party against
whom enforcement is sought.
 
31.           Integration.  The Transaction Documents shall be construed as
integrated and complementary of each other, and as augmenting and not
restricting Holder’s rights, powers, remedies and security.  The Transaction
Documents contain the entire understanding of the parties thereto with respect
to the matters contained therein and supersede all prior agreements and
understandings between the parties with respect to the subject matter thereof
and do not require parol or extrinsic evidence in order to reflect the intent of
the parties. In the event of any inconsistency between the terms of this Note
and the terms of the other Transaction Documents, the terms of this Note shall
prevail.
 
32.           Lost, Stolen, Mutilated or Destroyed Note.  If this Note is lost,
stolen, mutilated or destroyed, the Company shall promptly, on receipt of an
indemnification undertaking by the Holder, issue a new Note of like denomination
and terms as this Note so lost, stolen, mutilated or destroyed.
 
33.           Holidays.  If the day provided herein for the payment of any
amount or the taking of any action falls on a Saturday, Sunday or public holiday
at the place of payment or action, then the due date for such payment or action
will be the next succeeding business day.  For the purposes of this Section, the
term “holiday” shall mean a day other than a Saturday or Sunday on which banks
in the State of New York are or may elect to be closed.
 
34.           JURY TRIAL WAIVER.  THE COMPANY AND HOLDER WAIVE ANY RIGHT TO
TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
ANY OF THE TRANSACTION DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE COMPANY OR HOLDER WITH RESPECT TO ANY OF THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THE COMPANY AND HOLDER
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THE TRANSACTION
DOCUMENTS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPANY AND HOLDER TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.  THE COMPANY ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT FULLY
UNDERSTANDS ITS TERMS,
 
 
11

--------------------------------------------------------------------------------

 
 
 
CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF
THIS SECTION.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused this Note to be duly executed the day and year first above written.
 
 
 
RESOURCE AMERICA, INC.
a Delaware corporation
 
 
By:______________________________
Name:  Thomas C. Elliott
Title:    Chief Financial Officer
 
 
13

--------------------------------------------------------------------------------

 


SCHEDULE I
 
 
Credit Facility(1)
 
Maximum Outstanding
 
Maturity Date
         
TD Bank, N.A.
 
     $     6,453,218      
 
8/31/2013
         

 
(1)  Does not include approximately $503,057 of capital leases.

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------